DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.
Examiner’s Note: The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plug includes one or more of a NEMA 5-15 plug, a NEMA 5-20 plug, a NEMA L14-30 plug, a 12 VDC power port plug, and a USB plug in claim 3 and 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claim recites “the plug includes one or more of a NEMA 5-15 plug, a NEMA 5-20 plug, a NEMA L14-30 plug, a 12 VDC power port plug, and a USB plug”.  In other words, the claim indicated that the extension cord including multiple plugs of different type.  However, from the drawing of the specification, the extension cord only appears to show one type of plug.  Examiner will assume that claim recites “the plug includes one or more of a NEMA 5-15 plug, a NEMA 5-20 plug, a NEMA L14-30 plug, a 12 VDC power port plug, or a USB plug”.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the claim recites the phrase “indicating a draw through the device, e.g., absolute, or relative to the max allowed” that within a bracket.  Examiner is unsure whether the applicant is intended to include the discussed limitation within claim 6.  Examiner will assume that the claim recite an draw indicator to indicate a max allowed for the power/current draw.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Czarnecki US Pub. No. 2009/0230950.
Regarding claim 1, Czarnecki discloses an extension cord [see Fig. 1 and 5-6] comprising:
a plurality of electrical conductors [via cord 14]; 
a plug [12] configured to electrically couple a first respective end of the plurality of electrical conductors with an electrical receptacle of a power source; 
[0022] With regard now to the drawing figures in which like reference numerals designate like parts throughout the disclosure, a plug-in power meter constructed according to a first embodiment of the present invention is indicated generally at 10 in FIG. 1. The power meter 10 includes a plug 12 disposed at one end that may be engaged with a conventional electrical outlet (not shown), and a cord 14 extending outwardly from the plug 12. The cord 14 contains conductive wires (not shown) that enable electrical power to be supplied from the outlet to which the plug 12 is connected, through the cord 14 to a receptacle 16 attached to the cord 14 opposite the plug 12. The receptacle 16 includes a number of openings 18 in a configuration similar to that of a conventional outlet, such that a plug (not shown) connected to a suitable electric device or appliance (not shown), such as a furnace, air conditioner, sump pump, microwave oven, refrigerator, freezer, toaster, coffee maker, computer, radio, and the like, can be inserted into the openings 18 in order to connect the device or appliance to the outlet using the power meter 10, such that the device or appliance can be operated on power supplied through the power meter 10.

an outlet [21 Fig. 1 or 16 of Fig. 6] assembly coupled with a second respective end of the plurality of electrical conductors, the outlet assembly including one or more outlet receptacles configured to provide electrical power from the power source, the outlet assembly further including a power meter [20 or circuit 24 of Fig. 4] configured to measure an electrical draw through the outlet assembly.
[0023] The receptacle 16 also includes a housing 20 in which the openings 18 are formed. The housing 20 can include an extension 21 projecting outwardly from the housing 20 and in which the openings 18 are disposed. The openings 18 are electrically connected to a measuring circuit 24 (best shown in FIG. 4) such that, when power is supplied to the device or appliance through engagement of the plug within the openings 18, the electrical power passes through the measuring circuit 24 for measurement of the desired electrical parameter.

[0024] As best shown in FIG. 2, the housing 20 also includes a display 22 generally opposite the openings 18. The display 22 is also operably connected to the measuring circuit 24 such that the value for an electrical parameter as measured or determined by the circuit 24 can be represented on the display 22. As best shown in FIG. 3, a switch 26 is located on the housing 20, preferably on one side of the housing 20 between the openings 18 and the display 22. The switch 26 is also operably connected to the measuring circuit 24 and selectively changes the mode of operation of the circuit 24, such that the circuit 24 can measure and display one of two electrical parameters that can be determined by the measuring circuit 24. For example, in one embodiment, the switch 26 toggles the power meter between measuring current (amperage) draw and power (wattage) consumption of the connected electrical devices.

Regarding claim 5, Czarnecki discloses the power meter is configured to measure one or more of a current draw through the outlet assembly and a power draw through the outlet assembly [Para. 0024].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Czarnecki as applied to claim 1 above.
Regarding claim 2, Czarnecki does not explicitly teach the power source includes a portable generator.  However, Czarnecki teaches the extension cord comprising a plug disposed at one end that may be engaged with a conventional electrical outlet.  Therefore, it is obvious to one of skill in the art that the power source includes a portable generator since portable generator commonly included multiple conventional electrical outlet. 
Regarding claim 3, Czarnecki teaches the extension cord includes a plug 12 disposed at one end that may be engaged with a conventional electrical outlet.  Czarnecki does not expressly teach the plug includes one or more of a NEMA 5-15 plug, a NEMA 5-20 plug, a NEMA L14-30 plug, a 12 VDC power port plug, and a USB plug.  However, examiner takes official notice that such plug is commercially available, old, and well known in the art of power plug.  One of ordinary skill in the art would motivated to provide different type of plug for the extension cord in order to further improve the extension cord usability.  Thus allow the extension cord to be adapted to different power source outlet type. 
Regarding claim 4, Czarnecki teaches the receptacle 16 includes a number of openings 18 in a configuration similar to that of a conventional outlet, such that a plug (not shown) connected to a suitable electric device or appliance (not shown), such as a furnace, air conditioner, sump pump, microwave oven, refrigerator, freezer, toaster, coffee maker, computer, radio, and the like, can be inserted into the openings 18 in order to connect the device or appliance to the outlet using the power meter 10.  Czarnecki does not expressly teach  the one or more outlet receptacles include one or more of NEMA 5-15 receptacle, a NEMA 5-20 receptacle, a NEMA L14-30 receptacle, a 12 VDC power port socket, and a USB port.  However, examiner takes official notice that such outlet is commercial available, old, and well known in the art of power outlet .  One of ordinary skill in the art would motivated to provide such well known outlet in order for the receptacle to mate with different appliances as suggested by Czarnecki.     

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Czarnecki as applied to claims 1, 5 above, and further in view of Zhou US Pub. No. 2008/0120048.
Regarding claim 6, Czarnecki teaches the outlet assembly further includes a draw indicator providing a user perceptible indicator of the measured one or more of the current draw through the outlet assembly and the power draw through the outlet assembly [see Para. 0024 and 0028].  Czarnecki does not teach indicating a draw through the device, e.g., absolute, or relative to max allowed.
Zhou teaches another outlet assembly [see Fig. 1] includes a draw indicator providing a user perceptible indicator of the measured one or more of the current draw through the outlet assembly.  Specifically, Zhou teaches indicating a draw through the device, e.g., absolute, or relative to max allowed. 
[0018] Referring to FIG. 1, it shows a schematic view of an appearance of a power extension cord according to the present invention. As shown in the drawing, a protection device that detects electricity is installed on a power extension cord 10 to display a total load value of voltage, current, and power, and once any one or more than two values exceed a setting, the device will pre-notify a user immediately to take an action for maintaining safety. In addition, in correspondence with a state of degradation of wiring material, time of use will be accumulated, and the device will be discarded by itself prior to an end of its lifetime.

[0040] When the power socket of extension cord is inserted with the power plug of electric product, the power consumed by the electric product will be computed by the microprocessor 11 to compare with the power setting stored in the second memory 14. If the power consumed exceeds the power setting stored in the second memory 14, the microprocessor 11 will immediately shut down the power supply of power extension cord. In the same time, the microprocessor 11 will output a signal to drive the warning-simulation unit 4 to generate the sound and flashing light to notify the user.

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the extension cord of Czarnecki with a draw indicator indicating a draw through the device, e.g., absolute, or relative to max allowed.  The motivation for doing so would has been to prevent power overdraw.  Thus assure safety.  
Regarding claim 7, Zhou teaches the user perceptible indicator includes one or more of a visual indicator [indicator 42] and an auditory indicator [indicator 41] [Para. 0020].
Regarding claim 8, Zhou teaches user perceptible indicator is based upon, at least in part, a maximum service power associated with the plug [Para. 0040 – power setting].
Regarding claim 9, Zhou teaches user perceptible indicator provides at least an indication that the electrical draw through the outlet assembly is approaching a maximum service rating associated with the plug [Para. 0019 - power consumed by the load will be displayed on the display unit 3; therefore a user can easily access the power consumption of that load from the display unit 3]1.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Czarnecki as applied to claim 1 above, and further in view of Bajaj US Pub. No. 2017/0328877.
Regarding claim 10, Czarnecki does not teach the outlet assembly further includes a carbon monoxide monitor configure to detect an environmental carbon monoxide level proximate the outlet assembly and to provide an alert when the detected environmental carbon monoxide level proximate the outlet assembly exceeds a threshold level.
Bajaj teaches another electrical outlet comprising a plug [114] configured to electrically coupled with an electrical receptacle of a power source and outlet [102] assembly configured to provide electrical power from the power source [see Fig. 1].  Specifically, Bajaj teaches the outlet assembly further includes a carbon monoxide monitor configure to detect an environmental carbon monoxide level proximate the outlet assembly and to provide an alert when the detected environmental carbon monoxide level proximate the outlet assembly exceeds a threshold level.
[0030] This embodiment includes two power outlet sockets 102a and 102b, which can be used to power any electrically powered device or appliance. One power inlet plug 114 is used to plug the widget into a power supply outlet.  The power from the inlet plug is used to power all the electronics inside the widget as well as to power the two outlets 102a and 102b, through relays 168a and 168b. The rotating electrical contact disc 116 allows for the widget, when plugged into a power supply outlet, to be rotated to 0, 90, 180 or 270 degree positions. Due to the rotating feature, the gas inlet window 112 can always be pointed towards the possible source of gas leak. The enclosure 100 of the widget houses electronics and circuitry depicted in the functional block diagram given in FIG. 3. I contemplate that the electronics inside the widget can be divided between two sections: a Measurement and Controller Board 130 and a Power Supply Distribution board 160.

[0033] Gas Sensor or Gas Detector 150 detects hazardous gas. The gas sensor used in this embodiment is Futurlec's MQ-5, which can detect natural gas. However, depending on the type of hazardous gas to be detected, the type of gas sensor used in the widget can be of other kind. The gas sensor can be of kind that detects Methane, Propane, Butane, Hydrogen, Carbon Monoxide, Chlorine, Sulfur Dioxide, Nitrogen Dioxide, or any other airborne contaminants or gas that can be deemed hazardous. Going forward the term gas sensor is used interchangeably with gas detector.

[0049] Flowchart in FIG. 4 describes the process followed by the microcontroller 144 in the embodiment to measure gas and make decisions based on the amount of gas measured. The measurement sequence starts at step 170. At step 172, microcontroller continuously reads gas measurement output of the ADC 154, and compares the amount of gas measured, typically in percentage by volume, against a predetermined threshold. When the amount of gas measured is above the threshold, the microcontroller closes the relays 168a and 168b. Closed relays switch ON the flow of electricity to the power outlets 102a and 102b respectively. After the relays are closed, the audio-visual alarms indications are generated through the loudspeaker 136 and LED 110. Following this, an alarm message is transmitted through the wireless communication module 140 to a remote terminal, wireless router or a data relay center. At step 184, the microcontroller checks if the alarm has been reset, either through the Spring Switch 104 or through a reset command received via wireless communication module. If the alarm has been reset, the microcontroller proceeds to step 188 and opens the relays 168a and 168b to turn OFF the flow of electricity to the power outlets 102a and 102b respectively. After relays are opened, the loudspeaker 136 and LED 110 alarm indications are deactivated; then the microcontroller goes back to step 172. However, if the alarm has not been reset, the microcontroller continues to step 186 to read the gas measurement output from the ADC 154. In this state, the microcontroller also sends an alarm message through the wireless communication module 140 at every 20 minutes intervals.

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the extension cord of Czarnecki to include a carbon monoxide monitor configure to detect an environmental carbon monoxide level proximate the outlet assembly and to provide an alert when the detected environmental carbon monoxide level proximate the outlet assembly exceeds a threshold level of Bajaj.  The motivation for doing so would has been to further improve the usability of the extension cord of Czarnecki without requiring a separate costly gas sensor system.  As suggested by Bajaj, most of the gas monitoring systems offer added functions and benefits are expensive and difficult to install. By implementing a gas sensor, the extension cord provides a compact, versatile and cost-effective device that can be easily installed and de-installed by a non-technical consumer [Para. 0012].

Claims 11-16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Czarnecki in view of Bajaj.
Regarding claim 11, Czarnecki teaches an extension cord comprising:
a plurality of electrical conductors;
a plug configured to electrically coupled a first respective end of the plurality of electrical conductors with an electrical receptacle of power source;
an outlet assembly coupled with a second respective end of the plurality of electrical conductors, the outlet assembly including one or more outlet receptacles configured to provide electrical power form the power source [see Fig. 1 and 5-6 of Czarnecki; and discussion in claim 1].
Czarnecki does not teach the outlet assembly further including a carbon monoxide monitor configured to detect an environmental carbon monoxide level proximate the outlet assembly.
Bajaj teaches the outlet assembly further including a carbon monoxide monitor configured to detect an environmental carbon monoxide level proximate the outlet assembly [see discussion in claim 10].
Regarding claims 12 to 14, see discussion in claims 2-4.
Regarding claim 15, Bajaj teaches the carbon monoxide monitor is configured to provide an alert when the detected environmental carbon monoxide level proximate the outlet assembly exceeds a threshold level [see Para. 0049].
Regarding claim 16, Bajaj teaches the outlet assembly includes one or more of a visual alert unit [LED] and an audible alert unit [Audio Amplifier] for providing the alert when the detected environmental carbon monoxide level exceeds the threshold level [see Para. 0049 and Fig. 3].
Regarding claim 19, Czarnecki teaches the outlet assembly further includes a power meter configured to measure an electrical draw through the outlet assembly and to provide a user perceptible indication based upon the measured electrical draw [see discussion in claim 1; and Fig. 2].
Regarding claim 20, Czarnecki teaches an extension cord comprising:
a plurality of electrical conductors; 
a plug configured to electrically couple a first respective end of the plurality of electrical conductors with an electrical receptacle of a power source; 
an outlet assembly coupled with a second respective end of the plurality of electrical conductors, the outlet assembly including: 
one or more outlet receptacles configured to provide electrical power from the power source; 
a power meter configured to measure an electrical draw through the outlet assembly and to provide a user perceptible output based upon the measured electrical draw [see discussion in claim 1]
Czarnecki does not teach a carbon monoxide monitor configured to detect an environmental carbon monoxide level proximate the outlet assembly and to provide a user perceptible indication when the detected environment carbon monoxide level exceeds a threshold.
Bajaj teaches a carbon monoxide monitor configured to detect an environmental carbon monoxide level proximate the outlet assembly and to provide a user perceptible indication when the detected environment carbon monoxide level exceeds a threshold [see further discussion in claim 10].

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Czarnecki/Bajaj as applied to claim 11 and 15 above, and further in view of Sid US Pub. No. 2008/0182215.
Regarding claim 17, although Czarnecki/Bajaj teaches an extension cord, comprising a carbon monoxide monitor, capable of coupling to any power source which inherently including a portable generator. Czarnecki/Bajaj does not teach the carbon monoxide monitor is operatively coupled with the portable generator to shut down an engine associated with the portable generator when the detected carbon monoxide level exceeds the threshold level.
Sid teaches a safety system [see Fig. 5, 6, 9, 15, or 16] for connecting to a toxic gas producing engine such as a power generator.  Specifically, Sid teaches the carbon monoxide monitor is operatively coupled with the portable generator [Para. 0083] to shut down an engine associated with the portable generator when the detected carbon monoxide level exceeds the threshold level.
[0042] Embodiments of the invention use a variety of methods to interface to the gas engine without interfering with its normal operation, and without modifications to the engine, or alternator. This system monitors the emission of CO in the vicinity of the power generator. Once it detects dangerous concentrations of CO, it effectively shuts down the engine. The engine cannot be restarted until the level of CO drops down. The preferred embodiment has the capability of minimizing false shutdowns. Many scenarios were properly considered to encompass normal operational ways of the power generators, while contemplating and understanding erroneous operations of the generator that may lead to lethal consequences. An audible alarm and visual alarm indicator (flasher) for the hearing impaired has been also incorporated in the preferred embodiment. In addition to shutting down the appliance, both these alarms will be set until they are manually silenced. In the course of explaining embodiments of the invention, different ways to interface to different CO or commercial gas detectors are described. These detectors are used as a building block for the detection of the toxic gases.

[0081] FIG. 9 is a block diagram of an embodiment of the invention, where a CO detection unit 900 has an internal or removable gas sensor 901, and plugs into main power by means of a built-in plug or terminal strip or other type of connector 905.

[0083] Portable gas power generators often use a switch that normally lets the gas engine run when the contacts of this switch are open.

[0085] By simply connecting SAFETY SHUTDOWN contacts 930 in FIG. 9 in parallel to RUN/STOP switch 1010 (thru electrical wires 940) the operation of the gas engine may be controlled externally. RUN/STOP switch 1010 is thus left open (RUN position on the generator), disconnected or totally removed, since now power switch 970 of FIG. 9 will now control the RUN/STOP function.

[0108] FIG. 15 shows yet another implementation in which a commercial CO detector without a battery backup may be used and without compromising the safety logic described herein. Since a safety mechanism using a normally closed relay (weather electromechanical or electronic as in the case of a SSR) in absence of power will keep the generator in a STOP state, preventing it from being started, a temporary means is needed to allow the generator to be started up, until it starts generating enough power to power up the electronics of the safety device and CO detector, and then maintain the electromechanical relay or SSR in an energized state, thus allowing the gas engine to be run or kept running. Safety device 1500 comprising a CO detector and associated safety interrupt circuitry as explained in different implementations above, is connected and powered by power outlet 1550 in power generator 1540. Contact 1520 of electromechanical relay 1510 (can be also a NC SSR) is a normally closed contact. When the coil of relay 1510 is not energized, contact 1520 is shorted. Manual switch 1530 is a normally closed momentary OFF electromechanical pushbutton switch; on its simplest implementation, this switch is electrically open for as long as the pushbutton is depressed.

[0109] When the gas powered generator is not running, then there is no power supplied to safety device 1500, and therefore there is no power to energize relay 1510, causing electrical path between T30 and T40 to be shorted. Since SAFETY SHUTDOWN terminals T30 and T40 are connected in parallel to RUN/STOP switch 1560 of gas powered generator 1540, the generator cannot be started. In order to start the generator, momentary OFF switch 1530 needs to be depressed by hand and then the engine started. Once the engine has been started, generator 1540 will power safety device's circuitry 1500 (thru power outlet 1550), which in turn, and under normal operating conditions, will energize relay 1510; relay's contact 1520 will then be open due to relay 1510 being energized, interrupting the electrical path between terminals T30 and T40 and allowing the gas engine to continue running. At this point, and once the engine has started, manual pushbutton 1530 needs not to be depressed any longer. If toxic levels of CO are detected, safety device 1500 will de-energize relay 1510 as explained in other implementations of the safety device; the relay's switch 1520 will now be shorted, shorting terminals T30 and T40 (thru normally closed manual switch 1530) which in turn will shutdown the gas engine. Similarly, if TEST button 1580 in the CO detector is depressed, a gas engine's shutdown will be accomplished. TEST button 1580 (on internal CO detector) mimics a high level of CO. TEST button 1580 will now be used as the STOP button to shut down the engine. Each time the engine will be shut down thru the TEST button, the safety device will also be tested.

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the extension cord of Czarnecki/Bajaj with the carbon monoxide monitor is operatively coupled with the portable generator to shut down an engine associated with the portable generator when the detected carbon monoxide level exceeds the threshold level of Sid.  The motivation for doing so would have been to protect user health from hazardous gas when operating a portable power generator.
Regarding claim 18, Sid teaches the carbon monoxide monitor is communicatively coupled with a control system [RUN/STOP switch control] of the portable generator to shut down the engine [see discussion in claim 17].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2003/0125886 to Spitaels et al. teach an intelligent power strip 205 is a power strip having multiple power outlets and current monitoring devices incorporated within it for determining the current draw of any one of the power outlets or the total current draw of all devices that are powered from the intelligent power strip. The intelligent power strip also includes network interface circuitry to allow the strip to communicate with the controller 201 over the network 211.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 By knowing the maximum current rating for a specific extension cord, a user would easily observe the electrical draw is approaching a maximum service rating based on the power consumption value shown on the display.